Citation Nr: 0100828	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1957.

This matter comes to the Board of Vetearns' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Vetearns Affairs (VA) regional office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, that denied 
the veteran's claim for service connection for migraine 
headaches.  

In the veteran's March 1999 substantive appeal (VA Form 9) 
regarding this claim, he requested to appear at a hearing 
before a member of the Board at a local RO.  He later 
informed VA in July 1999 that he no longer wanted a hearing 
and requested that his case be forwarded to the Board for a 
decision.  The case was forwarded to the Board shortly 
thereafter and in June 2000 the Board remanded the case to 
the RO for further development.


REMAND

Subsequent to the Board's last remand in June 2000, 
significant changes were made in Veteran's law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
inform, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran in this case contends that he developed a chronic 
migraine headache disability in service which has continued 
ever since.  Service medical records show that he complained 
of headaches on three occasions, and postservice medical 
evidence shows that in August 1998 he reported to a VA 
medical facility complaining of having headaches almost twice 
a week for years.  Notwithstanding this evidence, the record 
is devoid of any medical evidence linking a migraine headache 
disability to service; such evidence is necessary to 
establish service connection.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Because of the change brought about by the Vetearns claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 ___ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  The veteran 
should be informed of the requisite nexus opinion medical 
evidence necessary to substantiate his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(a)).  In addition, the veteran must be afforded a VA 
examination so that the presence and etiology of his claimed 
migraine headache disability can be addressed by an examiner 
who has had the benefit of examining him and reviewing his 
medical history.  See Veterans Assistance Act (to be codified 
as amended at 38 U.S.C.A. § 5103A(d)).  

Accordingly, this claim is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development that is required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) is completed in order to 
substantiate his claim.  

2.  The RO should afford the veteran a VA 
neurological examination for the purpose 
of determining the presence and etiology 
of his claimed migraine headache 
disability.  Any tests or studies deemed 
appropriate by the examiner to make this 
determination should be undertaken.  The 
examiner should be asked to review the 
evidence contained in the claims file, 
along with a copy of this REMAND, and 
provide a diagnosis, if appropriate, as 
to the claimed headache disability.  The 
examiner should also be asked to opine as 
to whether it is at least as likely as 
not that any presently diagnosed migraine 
headache disability is etiologically 
related to service and/or to the 
complaints of headaches reported therein.  
The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for migraine 
headaches.  If the benefit sought by the 
veteran remains denied, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


